OPINION — AG — ** OFFICE EQUIPMENT — MACHINES — COUNTY AUDIT ** (1) THE STATE EXAMINER AND INSPECTOR (STATE AUDITOR AND INSPECTOR) MAY `NOT' LEGALLY EMPLOY ON CONTRACT BASIS OR OTHERWISE, A PERSON, FIRM, OR CORPORATION TO FURNISH ACCOUNTING AND TABULATING MACHINES AND OTHER MECHANICAL DEVICES, THE PERSONNEL TO OPERATE SAID MACHINES TO BE FURNISHED BY SUCH PERSON, FIRM, OR CORPORATION, TO COLLECT, CORRELATE, ASSEMBLE AND TABULATE FIGURES, FOR THE PURPOSE OF EXPEDITING COUNTY AUDITS. (2) THE STATE EXAMINER AND INSPECTOR MAY RENT SUCH BUSINESS MACHINERY AS BE REASONABLY TO NECESSARY TO THE PERFORMANCE OF THE DUTIES. (3) THE COST OF RENTING ACCOUNTING AND TABULATING MACHINES AND OTHER MECHNICAL DEVICES, RENTED AND USED BY THE STATE EXAMINER AND INSPECTOR IN MAKING COUNTY AUDITS, MAY 'NOT' BE PAID OUT OF COUNTY FUNDS APPROPRIATED FOR COUNTY AUDIT PURPOSES. (4) THE SALARIES AND TRAVELING EXPENSES OF PERSONNEL EMPLOYED BY THE STATE EXAMINER AND INSPECTOR WITHIN THE LIMITS ON PERSONNEL FIXED BY LAW. CITE: 19 O.S. 171 [19-171], 19 O.S. 177.4 [19-177.4] 74 O.S. 212 [74-212] (RICHARD M. HUFF)